DETAILED ACTION
This action is in response to the amendment filed on 10/3/2022 w hich was filed in response to the Final Rejection dated 6/1/2022.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites the limitation “wherein the refresh agent is selected from the group consisting of: orange oil, dodecane, limonene, and pine needle oil and combinations thereof”.  However, claim 16, upon which claim 18 depends, recites the limitation “wherein the refresh agent includes limonene”. Therefore claim 18 fails to include this limitation from claim 16 because in the instances when the refresh agent is selected from orange oil, dodecane, and/or pine needle oil this would exclude limonene as a component of the refresh agent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-11, 16-19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pompei et al (US Patent 8,143,338) in view of Howard et al (USPGPUB 2012/0175562) as evidenced by “Citral”, non-patent literature of record, and Randall et al (USPGPUB 2015/0368419).
Regarding claims 10, 16-19, and 21, Pompei discloses a cement composition for rubber and tire fabrication, comprising: 100 phr of an elastomer, and from 500 to 4000 phr of an organic solvent having a vapor pressure of less than 0.01 kPa at 200 C [Col 1, lines 60-63]. Use of such a cement reduces or eliminates delamination of tire components during tire building and reduces volatile organic compound (VOC) emissions compared with more volatile solvents [Col 2, lines 37-42]. The cement composition can be used during tire build of a green tire to join component splices or enhance the tack of any component [Col 7, lines 43-45]. The cement can be used to enhance green tack [Col 7, lines 51-53] and can be applied to any tire component prior to the component being incorporated into a tire [Col 7, lines 45-47]. In one embodiment, the inventive cement composition is placed between two layers of uncured rubber compounds [Col 8, lines 5-16]. The cement composition can be applied to the surface of a tire component [Col 7, lines 39-40].
Pompei is silent with regard to the cement composition comprising the claimed refresh agent.
Howard discloses a solvent system that includes at least one terpene [0005]. It is desirable to modify solvents so that their flash points can be increased in order to broaden the range of uses and increase their shelf lives [0011]. Adding a terpene to a solvent system raises the flash point of the composition [0031] [0037] and can improve the performance, economic gain, or the solvent efficiency of the solvent system [0036]. The solvent system can be an adhesive coating system [0037]. The terpene can be limonene or pinene [0032]. In some embodiments, the solvent system also includes at least one terpenoid such as citral, geraniol, and citronellol [0034]. Such terpenoids generally have low vapor pressure and can comply with Exempt VOC standards [0034].
Pompei is analogous because it discloses cement compositions for rubber and tire fabrication.
Howard is analogous because it discloses adhesive coating systems that include terpenes and terpenoids.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Howard’s at least one terpene and at least one terpenoid to Pompei’s cement composition.  One of ordinary skill in the art would have been motivated to add such components to this composition because this would further reduce the volatile organic emissions of Howard’s cement composition as disclosed by Howard above and as desired by Pompei. Pompei discloses the desirability of using cements based on solvents having lower volatile organic emissions [Col 1, lines 53-56] [Col 2, lines 40-42]. Examiner’s note: the claimed “refresh agent” corresponds to Howard’s terpenoid (i.e., citral, geraniol, or citronellol). The current claim language does not exclude other material from being applied to the surface and therefore Pompei in view of Howard’s cement composition that includes the aforementioned terpenoid(s) meets the present claim language (A method for building a tire comprising the steps of: applying a refresh agent to a surface of a first uncured rubber tire component, the refresh agent being selected from the group consisting of: carvone, pine needle oil, citral, orange oil, dodecane, decane, undecane, 1,8-cineole, eucalyptol, citronellol, geraniol, citronellene, and combinations thereof, thereby forming a first coated surface; and joining a second uncured rubber tire component to the first coated surface of the first uncured rubber tire component at an interface) (The method of claim 10, wherein the refresh agent is selected from the group consisting of: carvone, citral, orange oil, dodecane, decane, undecane, 1,8- cineole, eucalyptol, citronellol, geraniol, citronellene, and combinations thereof – claim 21).
According to “Citral”, the flash point of citral is 82 degrees C (wherein the refresh agent has a flash point of about 300 C. to about 1000 C) [Physical & Chemical Information section].
Regarding claims 16-19, Pompei further discloses that the cement composition can be used to join component splices during tire build of a green tire [Col 7, lines 43-45]. The cement composition is applied to the faces of the opposing surfaces of the tire tread strip splice [Col 1, lines 24-27]. Ends of the uncured rubber strip meeting form a splice [Col 1, lines 10-12] and the spliced ends overlap each other [Col 1, lines 15-16]. Examiner’s note: in this case, Howard’s limonene-based terpene corresponds to the claimed “refresh agent” (A method for building a tire comprising the steps of: applying a refresh agent to a surface of a first uncured rubber tire component, wherein the refresh agent includes limonene, thereby forming a first coated surface; and joining a second uncured rubber tire component to the first coated surface of the first uncured rubber tire component at an interface or joining the first coated surface to an overlapping or butt-end portion of the first uncured rubber tire component – claim 16) (The method of claim 16, comprising joining the first coated surface to the overlapping or butt-end portion of the first uncured rubber component at the interface – claim 17) (The method of claim 16, wherein the refresh agent is selected from the group consisting of: orange oil, dodecane, limonene, and pine needle oil and combinations thereof – claim 18) (The method of claim 16, wherein the refresh agent consists essentially of limonene – claim 19). According to Randall, limonene has an evaporation rate of 0.192 mg/min at the claimed conditions (wherein the refresh agent has an evaporation rate of about 0.1 mg/min to about 8 mg/min at 25°C and 1 atm pressure) (Example 3) [0062] [Table 1].
Regarding claim 11, Howard is silent with regard to the evaporation rate of the terpenoid compounds. 
As to the claimed evaporation rate of the refresh agent, the examiner notes that the prior art generally teaches the claimed invention (the method of claim 10 using citral, geraniol, or citronellol as the refresh agent) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  The Examiner further notes that Howard discloses that the terpenoids generally have a vapor pressure that is less than 0.05 mm Hg [0034]. Vapor pressure is proportional to the evaporation rate and therefore such terpenoids should have a relatively low evaporation rate. “Citral” also discloses that “No indication can be given about the rate at which a harmful concentration of this substance in the air is reached on evaporation at 20°C” [Exposure & Health Effects section]. This implies a relatively low evaporation rate for citral at room temperature. Since the prior art discloses some of the same terpenoids as claimed and having relatively low vapor pressure, the examiner believes the claimed properties are either anticipated or highly obvious (The method of claim 10, wherein the refresh agent has an evaporation rate of about 0.1 mg/min to about 8 mg/min at 250C and 1 atm pressure).

Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pompei et al and Howard et al as applied to claim 11 above, and further in view of Hergenrother et al (US Patent 6,590,017).
Regarding claim 12, the limitations of claim 11 have been set forth above.
Pompei is silent with regard to the specific composition of the rubber materials.
Hergenrother discloses the use of processing aids to improve the dispersion of silica reinforcing filler in rubber compounds [Col 1, lines 7-9].  More particularly, the invention provides a vulcanizable elastomeric composition containing a filler-dispersing aid, and a pneumatic tire having improved snow and ice traction, wet traction, rolling resistance and hysteresis [Col 1, lines 9-14]. The use of an amide compound as a processing aid results in improved properties in vulcanized articles using such processing aids and leads to improved hysteresis which, in turn, results in equivalent or better rolling resistance, wet, ice and snow traction, and improved fuel economy for vehicles equipped with such tires [Col 3, lines 26-40]. Preferred polymers for use in a vulcanizable elastomeric composition of the invention include polyisoprene, polybutadiene, butadiene-isoprene copolymer, and butadiene-isoprene-styrene terpolymer [Col 7, lines 59-62]. Silica can be added at about one to about 100 phr of the elastomer [Col 11, lines 32-33]. Carbon black can also be compounded at about one to about 50 phr [Col 11, lines 45-48].
Hergenrother is analogous because it discloses rubber tires.
It would have been obvious to one of ordinary skill in the art to use Hergenrother’s rubber composition for Pompei’s tire components (The method of claim 11, wherein the first uncured rubber component comprises an elastomer selected from the group consisting of: polychloroprene, butyl rubber, hevea and non-hevea natural rubber, polyisoprene, polybutadiene, nitrile rubber, poly(isoprene-styrene), poly(isoprene-butadiene), poly(styrene-butadiene), terpolymers of isoprene, styrene, and butadiene, and combinations thereof, and a reinforcing filler – claim 12).  One of ordinary skill in the art would have been motivated to use Hergenrother’s rubber composition to form tire components because of the benefits as disclosed above by Hergenrother. 
Regarding claim 13, Pompei further discloses that the cement composition can be used to bond tread, sidewalls and carcass tire components [Col 7, lines 43-51]. It can be used to bond retread stock to a retread carcass (The method of claim 12, wherein the first uncured rubber tire component is a sidewall or a carcass layer, and the second uncured rubber tire component is a tread) [Col 7, lines 51-54].
Regarding claim 14, Hergenrother discloses that silica can be added at about one to about 100 phr of the elastomer [Col 11, lines 32-33]. Carbon black can also be compounded at about one to about 50 phr [Col 11, lines 45-48]. Examiner’s note: Hergenrother’s silica can correspond to the claimed reinforcing filler. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of about 50 to about 100 phr overlaps the prior art range of about 1 to about 100 phr (The method of claim 12, wherein the reinforcing filler is present in an amount of about 50 to about 100 phr).
Regarding claim 15, Hergenrother further discloses that the rubber composition can include wax (The method of claim 12, wherein the first uncured rubber tire component comprises a wax) [Col 12, lines 7-15].

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pompei et al and Howard et al as applied to claim 16 above, and further in view of Hergenrother et al (US Patent 6,590,017).
Regarding claim 20, the limitations of claim 16 have been set forth above.
Pompei is silent with regard to the polydispersity of the rubber materials.
Hergenrother discloses the use of processing aids to improve the dispersion of silica reinforcing filler in rubber compounds [Col 1, lines 7-9].  More particularly, the invention provides a vulcanizable elastomeric composition containing a filler-dispersing aid, and a pneumatic tire having improved snow and ice traction, wet traction, rolling resistance and hysteresis [Col 1, lines 9-14]. The use of an amide compound as a processing aid results in improved properties in vulcanized articles using such processing aids and leads to improved hysteresis which, in turn, results in equivalent or better rolling resistance, wet, ice and snow traction, and improved fuel economy for vehicles equipped with such tires [Col 3, lines 26-40]. The polydispersity of polymers is from about one to about 5 [Col 10, lines 18-21].
Hergenrother is analogous because it discloses rubber tires.
It would have been obvious to one of ordinary skill in the art to use Hergenrother’s rubber composition to form Pompei’s tire components (wherein the first uncured rubber tire component includes a rubber polymer with a polydispersity (Mw/Mn) of about 1.5 to about 6.0).  One of ordinary skill in the art would have been motivated to use Hergenrother’s rubber composition to form tire components because of the benefits as disclosed above by Hergenrother. 

Allowable Subject Matter
Claims 1-3 and 6-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 recites: “A method comprising the steps of: applying an effective amount of a refresh agent to a surface of a first uncured rubber component, the refresh agent including a liquid selected from the group consisting of: one or more liquid terpenes, limonene, carvone, pinene, pine needle oil, citral, orange oil, dodecane, decane, undecane, dipentene, 1,8-cineole, eucalyptol, citronellol, geraniol, citronellene, terpinen-4-ol, and combinations thereof, thereby forming a first coated surface; and joining a second uncured rubber component to the first coated surface of the first uncured rubber component at an interface; wherein the amount is effective to temporarily refresh tack of the first uncured rubber component and hold it to the second uncured rubber component until curing; curing the joined rubber components to form a vulcanized rubber article; prior to or during curing, the refresh agent evaporating or eluting from the joined rubber components; wherein the refresh agent has an evaporation rate of about 0.1 mg/min to about 8 mg/min at 250C and 1 atm pressure; wherein the vulcanized rubber article is free of or essentially free of the refresh agent.”
The closest prior art is Matsuzawa (JP 2000-191840A) as evidenced by Randall et al (USPGPUB 2015/0368419). Matsuzawa discloses a solventless cement capable of forming an adhesive layer with rubber [0001]. The solventless cement comprises a liquid elastomer or a tackifier as a main component [0007]. The tackifier is appropriately selected from those conventionally known for rubber including terpene-based tackifiers such as β-pinene, α-pinene resin or terpene-phenol resin [0008]. These tackifiers can be used alone or in combination of two or more [0008]. The cement can be used in bonding vulcanized rubber materials to each other [0010]. According to one method, one surface of one unvulcanized rubber material is coated with solventless cement forming a solventless cement layer [0010]. Afterwards, the other unvulcanized rubber material can be adhered thereon [0010]. The unvulcanized rubber material and the cement layer are co-vulcanized and the two vulcanized rubber materials are firmly bonded via the vulcanized cement layer [0011]. Examiner’s note: Matsuzawa’s tackifier corresponds to the claimed “refresh agent” (A method comprising the steps of: applying an effective amount of a refresh agent to a surface of a first uncured rubber component, the refresh agent including a liquid selected from the group consisting of: one or more liquid terpenes, limonene, carvone, pinene, pine needle oil, citral, orange oil, dodecane, decane, undecane, dipentene, 1,8-cineole, eucalyptol, citronellol, geraniol, citronellene, terpinen-4-ol, and combinations thereof, thereby forming a first coated surface; and joining a second uncured rubber component to the first coated surface of the first uncured rubber component at an interface; wherein the amount is effective to temporarily refresh tack of the first uncured rubber component and hold it to the second uncured rubber component until curing; curing the joined rubber components to form a vulcanized rubber article).
Regarding the limitation “wherein the refresh agent has an evaporation rate of about 0.1 mg/min to about 8 mg/min at 25°C and 1 atm pressure”, Randall discloses that pinene has an evaporation rate of 0.394 mg/min at these conditions (Example 3) [0062] [Table 1].
Matsuzawa fails to disclose the combination of limitations “the refresh agent evaporating or eluting from the joined rubber components” and “wherein the vulcanized rubber article is free of or essentially free of the refresh agent”.
Examiner’s note: Applicant’s argument on page 6 of the remarks dated 10/3/2022 are primarily persuasive. In particular, the argument that “the presence or absence of this feature is not just a matter of properties (e.g., the evaporation rate), it is a matter of how much of the cement / refresh agent is applied and how long before vulcanization/curing is undertaken”. Since Matsuzawa fails to disclose the drying time prior to curing and an inability to compare the applied amount of refresh agent between the prior art and the present invention, it is unclear whether Matsuzawa’s tackifier in the cement composition would essentially entirely evaporate or elute from the joined rubber articles prior to or during curing. Therefore, an inherency-based rejection relying solely on the properties of pinene (tackifier) is inappropriate as Applicant contends.
Claims 2-3 and 6-9 are allowed as depending on claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 10 and 16 and their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781